18 N.Y.2d 868 (1966)
Earl C. Knight et al., Appellants,
v.
Presbytery of Western New York, Respondent.
Court of Appeals of the State of New York.
Argued October 17, 1966.
Decided November 22, 1966.
Charles D. Wallace for appellants.
John E. Leach and Roger A. Olson for respondent.
George Wilson McKeag for Ganse Little and William P. Thompson, individually, as members of the United Presbyterian Church in the United States of America, and as Moderator and Stated Clerk, respectively, of the General Assembly of said Church, amici curiๆ.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, without costs, in the following memorandum: The appropriation by respondent of funds for the purpose alleged in the complaint is within the authorization of section 5 of the Religious Corporations Law in accordance with the usages of the ecclesiastical governing body to which respondent is subject.